DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 05/13/2021 has been acknowledged and entered. Claims 10-20 have been cancelled. 

Allowable Subject Matter
Claims 1-9 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 1 including “forming trenches in the first dielectric layer; forming a second dielectric layer in the trenches; … wherein the trenches penetrate the first dielectric layer and the sacrificial layer". In particular, the prior art of record falls short with regards to teaching the trenches penetrating the first dielectric layer and the sacrificial layer such that the second dielectric layer when formed in the trenches also penetrates the sacrificial layer.  

In example:
Shih (U.S. Patent Pub. No. 2016/0379935) teaches a manufacturing method of a semiconductor device, comprising: providing a substrate; forming a sacrificial layer  on the substrate; forming a redistribution layer on the sacrificial layer; disposing first chips on and electrically connected to the redistribution layer; forming a first dielectric layer surrounding the first chips; forming trenches in the first dielectric layer; and forming a second dielectric layer in the trenches, wherein an upper surface of the first dielectric layer and an upper surface of the second dielectric layer are at a same plane, but fails to specifically teach forming the redistribution layer electrically connected to the first chips after forming the second dielectric layer, as well as the limitations mentioned above.
(ii) Meyer et al. (U.S. Patent No. 9,543,224) teaches a similar method including forming a redistribution layer that is electrically connected to first chips after forming a dielectric layer surrounding the first chips, but fails to specifically teach the limitations as mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        May 20, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894